Motion Granted; Order filed October 6, 2020, Vacated; Petition for Writ of
Mandamus Dismissed and Opinion filed January 28, 2021.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-20-00678-CV



          IN RE SIM-MEDS, INC. AND JUSTIN SIMONS, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              215th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-19657

                         MEMORANDUM OPINION

      Relators Sim-Meds, Inc. and Justin Simons filed a petition for writ of
mandamus in this Court and a motion for temporary relief. See Tex. Gov’t Code
Ann. § 22.221; see also Tex. R. App. P. 52. The court granted the motion for
temporary relief, staying further trial-court proceedings. Relators and real party in
interest S J Associated Pathologists, P.L.L.C., have settled the underlying litigation
and filed a joint motion to dismiss this original proceeding and to vacate the stay of
trial-court proceedings.

      The motion is granted. This court’s order of October 6, 2020 is vacated and
the petition for writ of mandamus is dismissed.


                                       PER CURIAM

Panel consists of Justices Spain, Hassan, and Poissant.




                                          2